Citation Nr: 1420565	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1987 to November 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in October 2012.  The Board reopened the previously denied claims of entitlement to service connection for bilateral knee disabilities and for a low back disability.  The Board remanded all claims for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The current disabilities of the knees, low back, and neck are unrelated to an injury, disease, or event in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).



3.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in December 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA obtained service records, VA records, and private medical records. 


In December 2012, the Veteran was afforded a VA examination.  As the examination was based on a review of the Veteran's history and described the current disabilities in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claims.  Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007).

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.

To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis (degenerative joint disease), if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  As the Veteran did not service in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The service treatment records show that on entrance examination there was no history or finding of any abnormality of the knees, back, or neck.  In May 1987, the Veteran complained of right knee pain, and the assessment was mild patellofemoral syndrome.  In July 1987, the Veteran complained of neck pain during exercise.  There is no record that the Veteran complained of or sought treatment for neck pain at any other time during service.  

In September 1987, the Veteran complained of right knee and lower back pain.  The Veteran stated that he injured his lower back three weeks earlier while surfing.  The impression was lumbosacral strain and patellofemoral syndrome of the right knee.  

In October 1987, the Veteran complained of right knee pain and a two week history of low back pain.  The evaluation of the knee and low back was normal.  Also in October 1987, the Veteran stated he had knee problems for five months and that the problem existed long before service.  He had fluid on the knees.  The Veteran also stated that he injured his back while swimming.  There were no signs of back trauma.  Again in October 1987, the Veteran complained of bilateral knee pain. On evaluation, there was no effusion, dislocation, or laxity.  The stability tests were negative.  X-rays were normal.  The impression was chondromalacia patellae.  

In November 1987, the Veteran was put on light duty because of chondromalacia.  In December 1987, there was a similar impression.  In January 1988, it was noted that symptoms of chondromalacia existed before the Veteran entry the Navy.  X-rays were normal.  

In April 1988 and in August 1988, in Medical Board proceedings, the Veteran's complaints included bilateral knee pain, beginning in boot camp.  The impression was bilateral patellofemoral syndrome.  In November 1988, the Veteran stated that he injured his knees during boot camp and that he received further treatment throughout 1987.  

After service, in February 1989, on VA examination, there was no abnormal finding of the neck.  X-rays of the knees and the thoracic and lumbar segments of spine were normal.  The diagnoses were bilateral knee pain due to trauma, and a history of muscle spasms due to back sprain.  

In April 2007, there were degenerative changes of the knees, back and neck by MRI. 





In August 2007, the Veteran's mother stated that the Veteran never complained of knee pain or problems prior to active service and that the Veteran had constant knee pain and swelling.  

In statements in June 2008, in November 2008, in July 2009, and in September 2009, Dr. S.S. stated that the Veteran suffered from chronic neck, low back, and bilateral knee pain, which could be traced to injuries in the service.  In September 2009, Dr. S. stated that his opinion was based on a review of the available military and civilian records as well as face-to-face interview.  Dr. S. stated that with reasonable certainty the neck pain was manifested during service, and neck pain was not a pre-existing condition.  

In a statement in March 2010, the Veteran stated that his knee pain began during service, not before.  He also stated that he had suffered from back and neck pain since service.  

In December 2010, on VA examination, as for the knees, the diagnosis was bilateral degenerative joint disease of the knees, left knee arthroscopic surgery in 1990, and history of bilateral patellofemoral syndrome.  The VA examiner noted the history of the Veteran's in-service and post-service knee complaints.  The VA examiner referred to the medical literature regarding patellofemoral syndrome.  The VA examiner expressed the opinion that it was less likely than not that the current bilateral knee disability was a progression of his in-service bilateral patellofemoral syndrome.  The VA examiner stated that degenerative joint disease of the knees was a new and separate condition and that the Veteran does not currently have patellofemoral syndrome

As for the low back, the diagnosis was degenerative disc disease of the thoracic spine and history of lumbar sprain from 1987.  The VA examiner noted the history of the Veteran's in-service and post-service back complaints.  




The VA examiner stated that the current back disability was less likely than not a progression of a low back strain from service and was more likely the development of a new and separate condition.  The VA examiner stated that degenerative disc disease was not shown in service and was first diagnosed in 2007, 20 years after service.     

As for the neck, the diagnosis was spondylolysis of the cervical spine with pain and decreased range of motion.  The VA examiner noted the history of the Veteran's in-service and post-service complaints.  The VA examiner stated that the current neck disability was less likely than not a progression of an episode of neck pain in 1987 and was more likely the development of a new and separate condition.  The VA examiner stated that spondylolysis was not shown in service and was first diagnosed 20 years after service. 

Analysis

The question of whether the Veteran had a preexisting knee disability needs to be addressed.  As a bilateral knee disability was not noted on the entrance examination, the Veteran is presumed sound.  Clear and unmistakable evidence is required to rebut the presumption.  Although the Veteran made statements during service indicating that he knee problems before service, he subsequently stated that he had no knee problems before service.  As there is no clear and unmistakable evidence that the Veteran's bilateral knee problems preexisted service, analysis of whether service connection is warranted based on aggravation of a preexisting condition is not required.  

The service treatment records document bilateral patellofemoral syndrome and chondromalacia patellae, lumbosacral strain, and neck pain, which answer the questions of what happened, it does not answer the questions of a current disability or of a relationship or nexus of any current disability to service. 




Competent and credible evidence is still required to establish any current disability and nexus to an injury or disease or event in service. 

As for current disabilities, degenerative changes of the knees, back, and neck (spondylolysis) by MRI were first documented in 2007.  On VA examination in December 2010, the diagnoses were bilateral degenerative joint disease of the knees and degenerative disc disease of the thoracic spine and spondylolysis of the cervical (neck) spine.  

The current low back disability, degenerative disc disease of the thoracic spine, and the current neck disability, spondylolysis, are not chronic diseases listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and to this extent service connection under 38 U.S.C.A. § 1131 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a)  and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are noted during service under 38 C.F.R. § 3.303(b)). 

Unlike degenerative disc disease or spondylolysis, degenerative joint disease of the knees, a form of arthritis, is a chronic disease listed in 38 C.F.R. § 3.309(a), and as knee pain is indicative of but not dispositive of a chronic disease, such as degenerative joint disease (arthritis), the entries in service satisfy the "noted during service" of 38 C.F.R. § 3.303(b), and to this extent the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  Walker, at 1338-49. 





For the showing of a chronic disability, such as degenerative joint disease, in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. §3.303(b).  On the basis of the service treatment records, although the Veteran was seen often for knee pain, X-rays of the knees were normal.  The record was insufficient to identify degenerative joint disease, which is identified by X-ray, on the basis of bilateral patellofemoral syndrome and chondromalacia patellae.

As for continuity of symptomatology, the elements to establish continuity are: (1) that the condition was "noted during service;" (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker, at 1335-36, 40 (overruling in part Barr v. Nicholson, 21 Vet. App. 303, and Savage v. Gober, 10 Vet. App. 488, 497   (1997) to extent that 38 C.F.R. § 3.303(b) was applied to diseases not listed in 38 C.F.R. § 3.309(a), while addressing the elements of continuity of symptomatology). 

The Veteran is competent to describe painful knees.  To this extent, the Veteran's lay statements are competent evidence of postservice continuity of symptomatology, that is, the lay statements are admissible as evidence. 

The Veteran asserts that his current disabilities of the knees are a continuation of the knee problems in service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms. As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

In addition to describing symptoms of painful knees, which is capable of lay observation, the Veteran as a lay person is competent to identify a simple medical condition.  Jandreau, at 1377.  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009). 


The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current degenerative joint disease of the knees and the postservice symptomatology. 

Neither degenerative joint disease, nor degenerative disc disease, nor spondylolysis, is simple medical condition, because the diagnoses falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159; Jandreau, at 1377.  And neither degenerative joint disease, nor degenerative disc disease, nor spondylolysis is a type of condition under case law that has been found to be capable of lay observation.  As degenerative joint disease, or degenerative disc disease, or spondylolysis is not capable of lay observation, the disabilities are not simple medical conditions. 

As for degenerative joint disease, any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the degenerative joint disease and the continuity of symptoms that the Veteran avers. 

For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the current disabilities of the knees and the postservice symptomatology. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. As the evidence is not admissible, the Board need not reach the credibility of the evidence.





Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where, as here, there is a question of the presence or a diagnosis of any of the claimed disabilities, which are not capable of lay observation and not simple medical conditions, to the extent the Veteran's lay evidence is offered as proof of the presence of degenerative joint disease of the knees, or degenerative disc disease of the thoracic spine, or spondylolysis of the cervical spine or neck, in service and since service and before 2007, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claims.

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran reporting a contemporaneous medical diagnosis, the medical evidence shows that the claimed disabilities were first shown in 2007, almost 20  years after separation from service in 1988and well beyond the one year presumptive period for degenerative joint disease of the knees as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309. 

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is favorable medical evidence and medical evidence against the claims. 


The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994)

In support of his claims is the opinion of Dr. S.  Dr. S. stated that the Veteran suffered from chronic bilateral knee, back, and neck pain, which could be traced to injuries in the service.  Dr. S. stated that his opinion was based on a review of the available military and civilian records as well as face-to-face interview.  The opinion is conclusory without an analysis that the Board can consider and weigh against the contrary opinion of the VA examiner.  

As for the opinion of the VA examiner, the VA examiner, citing to the medical literature, expressed the opinion that it was less likely than not that the current bilateral knee disability was a progression of the in-service bilateral patellofemoral syndrome, that the Veteran did not currently have patellofemoral syndrome, and that degenerative joint disease of the knees was a new and separate condition. 

As for the low back, the VA examiner stated that the current back disability was less likely than not a progression of a low back strain from service and was more likely the development of a new and separate condition.  The VA examiner stated that degenerative disc disease was not shown in service and was first diagnosed in 2007, 20 years after service.     

As for the neck, the VA examiner stated that the current neck disability was less likely than not a progression of an episode of neck pain in 1987 and was more likely the development of a new and separate condition.  The VA examiner stated that spondylolysis was not shown in service and was first diagnosed 20 years after service. 





The Board finds that the opinion of the VA examiner is more persuasive and has greater weight than the opinion of Dr. S.  On the basis of the medical evidence, the Board concludes that the current disabilities are not related to service or to any complaint or symptom, or finding in service.  

As the preponderance of the medical evidence is against the claims on the material issues of fact, namely, a nexus to service, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a low back disability is denied. 

Service connection for a neck disability is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


